Citation Nr: 0918248	
Decision Date: 05/14/09    Archive Date: 05/21/09

DOCKET NO.  05-03 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.	Entitlement to service connection for a chronic back 
disorder.

2.	Entitlement to service connection for a chronic bilateral 
leg disorder.

3.	Entitlement to service connection for a chronic bilateral 
foot disorder.


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel








INTRODUCTION

The Veteran had certified active duty for training (ACDUTRA) 
from April 2, 1982, to May 23, 1982.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.

This case was brought before the Board in February 2007 and 
May 2008, at which time the claim was remanded to allow the 
Agency of Original Jurisdiction (AOJ) to further assist the 
Veteran in the development of his claim, to include providing 
the Veteran a Board hearing.  In March 2009, the appellant 
was sent a letter notifying him that he was scheduled to 
appear for a Board hearing in April 2009.  He did not report 
for this hearing and has provided no explanation for his 
failure to report.  His hearing request, therefore, is deemed 
withdrawn.  See 38 C.F.R. §§ 20.702(d); 20.704(d) (2008).


FINDINGS OF FACT

1.	The competent evidence of record fails to indicate the 
Veteran is currently diagnosed with a chronic disorder of 
the back.

2.	The competent evidence of record fails to indicate the 
Veteran is currently diagnosed with a bilateral chronic 
disorder of the legs.

3.	A bilateral foot disorder was not manifested in active 
service, and any current bilateral foot disorder is not 
otherwise etiologically related to such service.





CONCLUSIONS OF LAW

1.	A chronic back disorder was not incurred in or aggravated 
by active duty service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).

2.	A chronic bilateral leg disorder was not incurred in or 
aggravated by active duty service.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.303 (2008).

3.	A bilateral foot disorder, to include plantar fasciitis, 
was not incurred in or aggravated by active duty service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002).   38 C.F.R. § 
3.159 (2008).  See also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).

In the instant case, the RO's August and September 2003 and 
February 2007 notice letters advised the Veteran what 
information and evidence was needed to substantiate the 
claims decided herein and what information and evidence must 
be submitted by him, namely, any additional evidence and 
argument concerning the claimed conditions and enough 
information for the RO to request records from the sources 
identified by the Veteran.  He was specifically told that it 
was his responsibility to support the claims with appropriate 
evidence.  The letters advised him what information and 
evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies.  Finally, pursuant to the Board's remand 
instructions, the February 2007 letter provided the Veteran 
with information about Veterans Service Organizations (VSOs) 
that could assist him with his claims.  The duty to notify 
the Veteran was satisfied under the circumstances of this 
case.  38 U.S.C.A. § 5103. 

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (the 
Court) issued a decision in Dingess v. Nicholson, 19 Vet. 
App. 473, 484 (2006), which held that the VCAA notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  The February 2007 VCAA letter 
provided such notice.

The Veteran was not provided complete notice of the VCAA 
prior to the initial adjudication of his claim in January 
2004.  The Board is of course aware of the Court's decision 
in Pelegrini v. Principi, 17 Vet. App. 412 (2004), which 
appears to stand for the proposition that VCAA notice must be 
sent prior to adjudication of an issue by the RO.  Crucially, 
following the issuance of the February 2007 notice letter, 
the Veteran was allowed the opportunity to present evidence 
and argument in response.  The Veteran's claim was 
readjudicated in the September 2007 supplemental statement of 
the case (SSOC).  See Overton v. Nicholson, 20 Vet. App. 427, 
437 (2006) (a timing error may be cured by a new VCAA 
notification followed by a readjudication of the claim).  The 
Veteran has pointed to no prejudice or due process concerns 
arising out of the timing of the VCAA notice.

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the Veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2008).

Service treatment records are associated with claims file.  
Post-service treatment records and reports from the Indiana 
Department of Corrections have also been obtained.  The Board 
observes the Veteran has identified treatment at the Indiana 
State Prison Hospital and Bloomington Hospital.  However, 
after being contacted by VA in September 2003, these 
institutions both responded that no records pertaining to the 
Veteran exist.  Therefore, VA's duty to further assist the 
Veteran in locating additional records has been satisfied.  
See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) 
(2008); Counts v. Brown, 6 Vet. App. 473, 477 (1994); Porter 
v. Brown, 5 Vet. App. 233, 237 (1993).

As will be discussed below, there is no competent medical 
evidence of record that disorders of the back or bilateral 
legs currently exist or evidence of an in-service bilateral 
foot disease or injury.  Therefore, a VA examination is 
unnecessary.  As the Court has stated, VA's "duty to assist 
is not a license for a 'fishing expedition' to determine if 
there might be some unspecified information which could 
possibly support the claim."  See Gobber v. Derwinski, 2 
Vet. App. 470, 477 (1992); see also Counts v. Brown, 6 Vet. 
App. 473, 478- 79 (1994).

The facts of this case are different than the facts in 
Charles v. Principi, 16 Vet. App. 370 (2002), in which the 
Court held that VA erred in failing to obtain a medical nexus 
opinion where evidence showed acoustic trauma in service and 
a current diagnosis of tinnitus.  See also McClendon v. 
Nicholson, 20 Vet. App. 79 (2006).  Significantly, in this 
case there is no evidence of current back or bilateral leg 
disorders or bilateral foot disease or injury in service.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant 
in developing the facts pertinent to the issues on appeal is 
required to comply with the duty to assist.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.



Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on 
the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only that the 
Board address its reasons for rejecting evidence favorable to 
the claimant.  The Federal Circuit has also held that the 
Board must review the entire record, but does not have to 
discuss each piece of evidence.  Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1131.  Active military service is 
defined, in part, as active duty and any period of ACDUTRA.  
See 38 U.S.C.A. § 101(24) (West 2002); see also Biggins v. 
Derwinski, 1 Vet. App. 474, 478 (1991).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease. If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  Reasonable doubt is a substantial doubt 
and one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2008).

Chronic Back and Bilateral Leg Disorders

The Veteran maintains he suffers from a chronic back and 
bilateral leg disorder that began during his period of 
ACDUTRA.  However, a review of the medical evidence of record 
indicates the Veteran has not been diagnosed with chronic 
back or bilateral leg disorders.  In this regard, the Board 
observes treatment records from the Indiana Department of 
Corrections indicate the Veteran has sought treatment for 
back pain.  However, no chronic back disability has been 
diagnosed.  See Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999) (symptoms, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.)  Further, the Board notes an October 2003 X-ray 
report notes the lumbar spine to be normal.

As such, without a diagnosis of a disability of the back 
and/or legs, the Board cannot grant service connection.  To 
prevail on the issue of service connection, there must be 
medical evidence of a current disability.  See Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997) (a "current 
disability" means a disability shown by competent medical 
evidence to exist at the time of the award of service 
connection); see also Brammer v. Derwinski, 3 Vet. App. 223 
(1992) (in the absence of proof of a present disability, 
there can be no valid claim for service connection as 
Congress has specifically limited entitlement to service 
connection to cases where such incidents have resulted in a 
disability).

In sum, the Board finds that there is no evidence of a 
current diagnosis of a back or bilateral leg disability.  The 
evidence included in the record indicates the Veteran has 
sought treatment for back pain, but has not been diagnosed 
with a disorder of the back.  There being no evidence of such 
a disease or injury during or after service, the Veteran's 
claims must be denied.



Bilateral Disorder of the Feet

The Veteran contends that he suffers from a bilateral foot 
disorder as a direct result of his period of ACDUTRA.

While the evidence reveals that the Veteran currently suffers 
from plantar fasciitis, the competent, probative evidence of 
record does not etiologically link the Veteran's current 
disability to his service or any incident therein.  In this 
regard, the Board observes that service treatment records are 
silent as to any treatment for, or diagnosis of, a foot 
disorder or injury.  As such, the Board finds there is no 
evidence of record indicating the Veteran incurred a 
bilateral foot disorder during service.

The Board also observes that there is no evidence of 
continuity of symptomology since active service.  Evidence of 
record indicates that the Veteran was first diagnosed with 
plantar fasciitis in September 2003, over 20 years after his 
period of ACDUTRA.  This significant lapse in time between 
the active service and the first evidence of a foot disorder 
weighs against the Veteran's claim.  The Board may, and will, 
consider in its assessment of a service connection the 
passage of a lengthy period of time wherein the Veteran has 
not complained of the malady at issue.  See Maxson v. West, 
12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000).

In sum, the Board finds that there is no evidence of a 
bilateral foot disorder during active service.  The threshold 
question therefore is whether there is sufficient medical 
evidence to establish an etiological link between the 
Veteran's current bilateral foot disorder and his active 
service.  The preponderance of the evidence is against this 
aspect of the Veteran's claim.  The Veteran has produced no 
competent medical evidence or competent medical opinion in 
support of his claim that his current plantar fasciitis is 
the result of his active service.  In addition, the length of 
time between the Veteran's separation from active service and 
first diagnosis of a foot disorder weighs against the 
Veteran's claim.

Finally, with respect to the Veteran's contentions that his 
current bilateral foot disorder arises from his period of 
ACDUTRA, the Board notes that as a layman, the Veteran has no 
competence to give a medical opinion on the diagnosis or 
etiology of a condition.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992). Consequently, lay assertions of medical diagnosis 
or etiology cannot constitute evidence upon which to grant 
the claim for service connection.  Lathan v. Brown, 7 Vet. 
App. 359, 365 (1995).

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection for 
a bilateral foot disorder, and the benefit of the doubt rule 
does not apply.  See 38 U.S.C.A. § 5107 (West 2002).


ORDER

Service connection for a chronic back disorder is denied.

Service connection for a chronic bilateral leg disorder is 
denied.

Service connection for a chronic bilateral foot disorder is 
denied.



____________________________________________
S. BUSH
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


